Citation Nr: 1704110	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as neurodermatitis, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969, with service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was remanded by the Board in March 2013 and March 2015.  In November 2015, the Board denied the service connection claim for a skin disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2016 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMPR.  (The parties to the June 2016 JMPR agreed that the portions of the Board's decision denying entitlement to service connection for a skin disorder as a result of in-service herbicide exposure or as secondary to diabetes mellitus should remain undisturbed).  In July 2016, the Board remanded the claim for further evidentiary development.

Since the issuance of the August 2016 Supplemental Statement of the Case, VA received from the Veteran's representative in October 2016 additional medical records and a lay statement from the Veteran's spouse, accompanied by a waiver of initial RO consideration.


FINDING OF FACT

The Veteran's skin disorder is not proximately due to or aggravated by his service-connected PTSD.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability secondary to PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran has alleged several theories of entitlement to service connection for a skin disorder.  However, only the portion of the Board's prior decision addressing service connection secondary to PTSD has been vacated by the Court.  Accordingly, the Board will limit its discussion to this theory of entitlement.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran has a current diagnosis of neurodermatitis, and is service-connected for PTSD, satisfying the first two elements of secondary service connection.  See, e.g., August 2005 and January 2008 VA examination reports.  Thus, the crux of this case rests with the final element of secondary service connection, nexus.

After conducting an interview of the Veteran and reviewing the evidence in the claims file, the April 2015 VA examiner concluded that the Veteran's skin disorder was not caused or aggravated by his service-connected PTSD.  The examiner explained that PTSD and excoriation disorder (neurodermatitis) are separate and distinct diagnoses, and that scratching and picking of the skin is not a symptom of PTSD and is "very unlikely to be associated with a PTSD diagnosis."  The examiner further noted that it is "less likely than not that PTSD caused an emergence of neurodermatitis."  The examiner further opined that it was less likely than not that the Veteran's neurodermatitis was aggravated by his PTSD, as the Veteran's skin symptoms emerged approximately 15 to 20 years following military service, at a time when his PTSD symptoms were improving, and not at times of distress, making it "unlikely that the skin disorder is related to anxiety or anxious behaviors of PTSD."  Ultimately, the examiner found that the symptoms "appear to have emerged much later than PTSD and do not appear likely associated with traumatic distress."

The parties to the June 2016 JMPR agreed that the April 2015 VA examiner only provided a discussion regarding the lack of a causal connection between the skin disorder and the Veteran's PTSD, and did not provide a sufficient rationale as to whether the PTSD aggravated the neurodermatitis.

In August 2016, the Veteran underwent another VA psychiatric examination.  The examiner indicated that the cause of neurodermatitis is unknown, and that while associated factors can include emotional stress, the wide range of associated factors, e.g., bug bites, tight clothing, dry skin, etc. make any direct association speculative.  The Veteran reported having symptoms in the 1970s to the examiner.  However, the examiner noted that records from 2007, which are the first time in the medical record the symptoms of the skin condition were noted, indicate that he reported the onset to be in 2004.  The examiner stated that this skin condition is more typically associated with obsessive compulsive disorders.  He explained that because the cause of neurodermatitis is unknown, PTSD and neurodermatitis were diagnosed at different times (even as there is inconsistent reporting of the onset of his skin problems), and there are many other potential causes (associated factors) to his skin issue, one cannot connect these two chronic problems in a manner supporting a causal relationship without speculating.  Specifically as to the matter of aggravation, he explained that because the course of the skin disorder can be chronic and the Veteran (inconsistently) reported a waxing and waning of symptoms for years, which is typical of the condition, there was little evidence to suggest that the PTSD worsened his skin disability beyond its natural progression.  He ultimately opined that it was unlikely that the Veteran's skin condition (neurodermatitis) was aggravated by his PTSD. 

The Veteran's representative vaguely argues that the August 2016 examiner failed to provide a reliable etiology.  See December 2016 Post-Remand Brief.  The Board disagrees and finds that the opinion is adequate, as it is predicated on an interview with the Veteran, a review of the record, and a mental status examination.  Moreover, the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale and offered clear conclusions with supporting data.

There is no competent opinion to the contrary.  In this regard, the Board acknowledges the Veteran's contentions that his skin disorder is etiologically related to his service-connected PTSD.  However, as a lay person, the Veteran has not demonstrated that he has the requisite professional training, certification, and expertise to present an opinion regarding the etiology of his skin disorder.  Thus his opinion is of no probative value.

Accordingly, as the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a skin disorder as secondary to PTSD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


